DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
NO restrictions warranted at applicant’s initial time of filing for patent. 
Priority
The instant application is a National Stage Application, which claims domestic priority to PCT/US18/6654, filed on 12/20/2018, which claims domestic priority under 35 USC 119e to provisional application # 62/608716, filed on 12/21/2017. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/03/2020, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Applicant’s drawings filed on 05/28/2020 have been inspected and is in compliance with MPEP 608.02. 
Specification
The abstract of the disclosure is objected to because it appears that the claim language of claim # 1 has been copied verbatim in the as filed abstract. 
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claim[s] 1 – 19 are objected to because of the following informalities:  the claim set is re-pleat with bracketed number indicators that make reading the claim language cumbersome.   
Appropriate correction is required.
Claim[s] 9, 19 are objected to because of the following informalities:  it would appear that the claim dependency refers back to more than one claim.  
Appropriate correction is required.
Claim Interpretation – 35 USC 112th 6th or F 
It is in the examiner’s opinion that the method claim[s] 1 – 9, 16 – 19 do not invoke means or step plus function under the meaning of the statute. 
Claim Interpretation – 35 USC 112th 6th or F 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: 
As per claim 10. A biockchain network management [10] system comprising:
	a) a blockchain network [12] configured “for providing individual blockchain users [14] with access to a blockchain [76];”
	b) a communication network for individual blockchain users [14] with a
smartphone [18] having a GPS receiving unit;
	c) a biometric user identification technology [22] coupled to the smartphone [718] individual blockchain users [16], wherein the system is configured for ideniifying an individual blockchain user [14] with the biometric user identification technology [22] by obtaining biometric characteristics that are unique to each human via the
communications network [20],
	d) an authentication network [24] coupled to the communications network [20] for authenticating the individual blockchain user’ s identity and geolocation, wherein the

individual blockchain [16].
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Appropriate action required. 
Claim Rejections - 35 USC § 112
NO rejections warranted at applicant’s initial time of filing for patent. 
Double Patenting
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 101
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 102
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim[s]1 – 3, 5 – 10, 16 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrade et al. [US PGPUB # 2018/0343120] in view Mazed et al. [US PGPUB # 2020/0342548]
As per claim 1. Andrade does teach a blockchain network management [10] method [paragraph: 0007, lines 13 – 19, The physical processors may be configured to receive from a second entity, at the blockchain or trust utility, a request for the information related to the verified documents associated with the first user. The physical processors may be configured to, upon receiving from the first user, at the blockchain or comprising the steps of:
a) providing a blockchain network [12] configured for providing individual blockchain users [14] with access to a blockchain [16] [paragraph: 0007, lines 13 – 19, The physical processors may be configured to receive from a second entity, at the blockchain or trust utility, a request for the information related to the verified documents associated with the first user. The physical processors may be configured to, upon receiving from the first user, at the blockchain or trust utility, an approval of the request for the information related to the verified documents associated with the first user, give access, by the blockchain or trust utility, to the second entity to obtain access to information related to the verified documents associated with the first user];
c) identifying an individual blockchain user [14] with the biometric user identification technology [22] by obtaining biometric characteristics that are unique to each human via the communications network [20] [paragraph: 0098, With respect to the foregoing use case, a company may obtain the user's biometric data or other private self-identifying data in a number of ways (e.g., in-person by a trusted company representative or government agency or in other manners). Biometric data may also be captured using a mobile application (e.g., via the hosting user device's 
d) authenticating the individual blockchain user’s identity and geolocation in an authentication network [24] coupled to the communications network [20] [paragraph: 0019, The pre-authorization requires the provision of the party's identities based on identity documents such as government-issued documents (driver's license, social security number, passport, etc.), biometric scan data (images, fingerprints, voice prints, etc.), user location data, accredited investor profiles, or other trusted references.]; and
e) providing access of authenticated individual blockchain users [14] to the individual blockchain [16] [Figure # 5, paragraph: 0085, At an operation 508, method 500 may include giving or denying access to second entity 208. If the request for the information is approved by the first user, access may be given by blockchain or trust utility 202 for second entity 208 to obtain access to the information. Likewise, if the request for the information is not approved by the first user, access may be denied by the blockchain or trust utility for second entity 208 to obtain access to the information. Operation 508 may be performed by one or more physical processors configured to execute a machine-readable instruction component that is the same as or similar to approval/denial component 114 (as described in connection with FIG. 1), in accordance with one or more implementations.].
While Andrade does not teach clearly b) providing individual blockchain users [16] with a smartphone [78] having a GPS receiving unit associated with a communications network [20] and with a biometric user identification technology [22] coupled to the smartphone [18].
However, Mazed does teach b) providing individual blockchain users [16] with a smartphone [78] having a GPS receiving unit associated with a communications network [20] [paragraph: 0162, (d): In response to at least (a), (b) and (c), automatically determining, by the social wallet 100, a near real time location of the user 160, wherein the near real time location of the user 160 is detected by a location measurement module of the mobile internet device 300 or the mobile wearable internet device of the user 160, wherein the location measurement module may be selected from a group of a radio frequency identification module, a Bluetooth module, a WiFi module, a global positioning system module and indoor positioning system (IPS) module.] and with a biometric user identification technology [22] coupled to the smartphone [18] [paragraph: 0159, lines 50 – 59, wherein the social wallet electronic module 280 of the user 160 further includes a near-field communication component and a biometric sensor, wherein the mobile internet device 300 or the mobile wearable internet device of the user 160 accessing the social wallet 100, wherein the said accessing the social wallet 100 includes obtaining a first biometric scan of the user 160 from the biometric sensor of the social wallet electronic module 280 of the user 160].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Andrade and Mazed in order for the authorized exchange of data between a first user using a smart phone and second user using a smart phone thru a blockchain or trusted utility of 
As per claim 2. Andrade does teach the blockchain network management [10] method according to claim 1, wherein providing access of authenticated individual blackchain users [14] to the individual blockchain [16] includes writing data to the blockchain [Andrade, paragraph: 0085, lines 1-2, Exemplary implementations may facilitate storing personal data on the blockchain. The personal data may be stored on the blockchain in an encrypted way.], including data associated with each authenticated user [14] [Andrade, paragraph: 0027, lines 1 – 5, Cross Verification refers to the secure exchange of requests and information between two or more entities as a precondition to a transaction--such as cross-selling--by verifying at one entity information sent to it from another entity].
As per claim 3. Andrade does teach the blockchain network management [10] method according to claim 1, wherein providing access of authenticated individual blockchain users [14] to the individual blockchain [16] includes reading data from the blockchain [Andrade, paragraph: 0007, lines 13 – 19, The physical processors may be configured to receive from a second entity, at the blockchain or trust utility, a request for the information related to the verified documents associated with the first user. The physical processors may be configured to, upon receiving from the first user, at the blockchain or trust utility, an approval of the request for the information related to the verified documents associated with the first user, give access, by the blockchain or trust utility, to the second entity to obtain access to information related to the verified documents associated with the first user].
As per claim 5. Andrade as modified does teach the blockchain network management [10] method according to claim 1, wherein the biometric user identification technology [22] coupled to the smartphone [18] is a passive biometric user identification technology [Mazed, paragraph: 0159, lines 50 – 59, wherein the social wallet electronic module 280 of the user 160 further includes a near-field communication component and a biometric sensor, wherein the mobile internet device 300 or the mobile wearable internet device of the user 160 accessing the social wallet 100, wherein the said accessing the social wallet 100 includes obtaining a first biometric scan of the user 160 from the biometric sensor of the social wallet electronic module 280 of the user 160,].
As per claim 6. Andrade does teach the blockchain network management [10] method according to claim 5, wherein the biometric user identification technology [22] coupled to the smartphone [18] is one of a continuous heart based biometric user identification technology, ii) fingerprint biometric user identification technology [Andrade, paragraph: 0049, lines 1 – 12, Generally speaking, biometric data may include metrics related to human characteristics. Biometric identifiers are distinctive, measurable characteristics that can be used to label and describe individuals. Biometric identifiers typically include physiological characteristics, but may also include behavioral characteristics and/or other characteristics. Physiological characteristics may be related to the shape of an individual's body. Examples of physiological characteristics used as biometric data may include one or more of fingerprint, palm veins, face recognition, DNA, palm print, hand geometry, iris recognition, retina, odor or scent, and/or other physiological characteristics.], or iii) facial recognition biometric user identification technology [Andrade, 1 – 12, Andrade, paragraph: 0049, lines 1 – 12, Generally speaking, biometric data may include metrics related to human characteristics. Biometric identifiers are distinctive, measurable characteristics that can be used to label and describe individuals. Biometric identifiers typically include physiological characteristics, but may also include behavioral characteristics and/or other characteristics. Physiological characteristics may be related to the shape of an individual's body. Examples of physiological characteristics used as biometric data may include one or more of fingerprint, palm veins, face recognition, DNA, palm print, hand geometry, iris recognition, retina, odor or scent, and/or other physiological characteristics].
As per claim 7. Andrade does teach the blockchain network management [10] method according to claim 6, wherein the blockchain [16] is a smart contract forming an account holding object [Andrade, paragraph: 0018, The transactions are executed by agreements (such as so-called smart contracts) that are self-executing because certain specified conditions required for execution are pre-authorized and agreed-to in advance. Where at paragraph: 0022, lines 1 – 3, The identity information and the transaction ledger information are stored and immutable in a secure database such as a distributed or centralized ledger that provides a secure method for recording data.].
As per claim 8. Andrade does teach the blockchain network management [10] method according to claims 7, wherein the blockchain network [12] utilizes a decentralized application design [28] using a storage [Andrade, paragraph: 0028, lines 1 – 3, FIG. 1 illustrates a system 100 for providing a universal decentralized solution for verification of users with cross-verification features, in accordance with one or more implementations.] and distributing file sharing platform [30] [Andrade, paragraph: 0027, lines 1 – 5, Cross Verification refers to the secure exchange of requests and information between two or more entities as a precondition to a transaction--such as cross-selling--by verifying at one entity information sent to it from another entity.].
As per claim 9. Andrade as modified does teach the blockchain network management [10] method according to one of claims 8, wherein select user information associated with the blockchain [16] is stored off of the blockchain [716] [Mazed, paragraph: 0111, lines 1 – 3, FIG. 1B illustrates steps from 4001 to 4025. In step 4001, the social wallet 100 can connect/access stored information from the data storage (preferably the cloud based secure data storage) component(s) 120. Where at paragraph: 0109, lines 1 - 3, The social wallet 100 can integrate a blockchain, instead of the Trusted Service Manager. A blockchain is a global distributed ledger/database running on millions of devices and open to anyone, where not just information, but anything of value.].
As per blockchain network management system claim 10 that includes the same or similar claim limitations as method claim # 1, and is similarly rejected. 
As per blockchain network management system claim 16 that includes the same or similar claim limitations as method claim[s] #1, # 2 and #3, #6 and is similarly rejected. 
As per blockchain network management system claim 17 that includes the same or similar claim limitations as method claim #7 and is similarly rejected. 
As per blockchain network management system claim 18 that includes the same or similar claim limitations as method claim #8 and is similarly rejected. 
As per blockchain network management system claim 19 that includes the same or similar claim limitations as method claim #9 and is similarly rejected. 
Claim[s] 4, 11, 12 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrade et al. [US PGPUB # 2018/0343120] in view Mazed et al. [US PGPUB # 2020/0342548], as applied in the rejection of claim[s] 1 above, further in view of Lee et al. [US PGPUB # 2018/0233000]
As per claim 4. Andrade and Mazed do teach what is taught in the rejection of claim 1 above. 
Andrade and Mazed do not teach clearly the blockchain network management [10] method according to claim 1, wherein providing access of authenticated individual blockchain users [14] includes issuing access tokens [50] to individual users.
However, Lee does teach the blockchain network management [10] method according to claim 1, wherein providing access of authenticated individual blockchain users [14] includes issuing access tokens [50] to individual users [Figure # 3E, and paragraph: 0113, Referring to FIG. 3E, at step 317, cash handling device 150 may receive input requesting a transaction. For example, at step 317, cash handling device 150 may receive input requesting a first transaction from a first user of In some instances, in receiving input requesting a transaction, cash handling device 150 may receive a debit card, credit card, or other physical account token linked to a specific financial institution, such as the financial institution associated with financial institution server 120. Additionally or alternatively, in receiving input requesting a transaction, cash handling device 150 may receive one or more commands transmitted to cash handling device 150 by a user computing device (e.g., a user's smart phone or other mobile device that may be within a predetermined distance of cash handling device 150).].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Andrade and Lee in order for the authorized exchange of data between a first user using a smart phone and second user using a smart phone thru a blockchain or trusted utility of Andrade as modified to include exchanging data thru a banking/commerce system of Lee. This would allow for the exchange of data between users and authentication of users in dynamic and scalable optimized manner. See paragraph: 0004 of Lee. 
As per blockchain network management system claim 11 that includes the same or similar claim limitations as method claim #4 and is similarly rejected. 

As per blockchain network management system claim 12 that includes the same or similar claim limitations as method claim # 7, and is similarly rejected above. 

As per blockchain network management system claim 13 that includes the same or similar claim limitations as method claim # 8, and is similarly rejected above. 
As per blockchain network management system claim 14 that includes the same or similar claim limitations as method claim # 6, and is similarly rejected above. 
As per blockchain network management system claim 15 that includes the same or similar claim limitations as method claim[s] # 2 and 3, and is similarly rejected above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Andra et al., who does teach a user information system information circuit and an associated user information database populates an account with user information received from at least one of the user and a plurality of entities. A user information request relating to a transaction is received from an entity computing system associated with an entity over a network via a network interface. A security circuit sends an alert including an approval request containing an identification of user information requested in the user information request to a user computing device associated with the user over the network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434